Citation Nr: 0725980	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-29 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1957 to February 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the RO 
which denied service connection for PTSD.  The Board remanded 
the appeal for additional development in April 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  There is no competent medical evidence of a diagnosis of 
PTSD or any symptoms associated with that disorder, based on 
any recognized stressor.  

4.  The veteran does not have PTSD as a result of military 
service.  


CONCLUSION OF LAW

The veteran does not have PTSD due to disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 1112, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist his 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service personnel and medical 
records, and all VA and available private medical records 
identified by him have been obtained and associated with the 
claims file.  The Board finds that the RO has complied with 
the provisions of 38 C.F.R. § 3.304(f), and that the veteran 
would not be prejudiced by the Board completing appellate 
action at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for PTSD, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2006); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

PTSD

The veteran believes that he has PTSD which is related to 
service.  He asserts that while in basic training, he 
"heard" that a number of recruits had been killed in the 
swamps during training led by his drill instructor, and that 
he has had nightmares about it ever since.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board must analyze and weigh the probative 
value and assess the credibility of the relevant evidence and 
provide a statement of reasons for accepting or rejecting the 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence does 
not support a finding of service connection for PTSD.  

The service personnel records showed that the veteran's 
military occupation was that of a cook and that after 
completing his training, he served his entire enlistment as a 
cook at Camp Lejeune, North Carolina.  His service medical 
records showed no complaints, treatment, abnormalities, or 
diagnosis referable to any psychiatric problems during 
service, and his psychiatric status was normal and no 
pertinent abnormalities were noted on his separation 
examination in February 1960.  

Private medical records showed that the veteran was treated 
for epilepsy in January 1969, and for alcohol abuse beginning 
in 1968.  A private report dated in June 1971, showed that 
the veteran reported a history of drinking alcohol since the 
age of 16.  The diagnoses at that time included passive-
aggressive personality and habitual excessive drinking.  

VA medical records showed that the veteran was first admitted 
to a VA medical facility in April 1972 for treatment of 
chronic alcohol abuse with psychotic features.  The diagnoses 
included schizophrenia, paranoid type, and alcohol addiction.  
Additional VA medical records show multiple hospitalization 
since 1972, primarily for alcohol abuse.  The diagnoses 
included alcohol dependence and major depression.  (See 
February 2001 and January 2003 VA reports).  

In this case, the veteran does not claim, nor does the 
evidence show that his claimed stressor is related to combat.  
Rather, the veteran believes that he has PTSD as a result of 
having heard that some recruits had been killed at some 
unknown time during training.  The veteran has not offered 
any competent evidence of a diagnosis of PTSD or any other 
psychiatric disorder which is related to service, nor has he 
provided any credible supporting evidence of a stressor 
sufficient to support such a diagnosis.  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  As there is no 
medical evidence of a diagnosis of PTSD based on any 
independently verifiable inservice stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but as the preponderance of the evidence 
is against the claim the doctrine is not for application. 


ORDER

Service connection for PTSD is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


